Citation Nr: 1420442	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened and denied the Veteran's claim.

In February 2012, the Veteran presented sworn testimony during a personal hearing in Columbia, South Carolina, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is in the file.  At the hearing, the Veteran also submitted additional evidence with a waiver of RO consideration.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).

FINDINGS OF FACT

1.  In an unappealed March 1980 rating decision, the RO service connection for a low back disability.  

2.  Additional evidence received since March 1980  raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in the Veteran's favor, the currently diagnosed low back disability is as likely as not related to his active duty service.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since March 1980 is new and material the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because the determination below grants the Veteran's service connection claim on the merits, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

The Veteran's original claim for service connection for a low back disability was denied in an unappealed March 1980 rating decision.  The basis for the denial was that the Veteran's back disability pre-existed service and was not aggravated therein.  The Veteran sought to reopen the claim in April 2009.  
The evidence received since the March 1980 rating decision includes statements from the Veteran's treating physiciansindicating it is at least as likely as not that his  low back disability is related to military service.  This evidence is new and material.   Therefore, the claim is reopened.

Initially, the Board finds that the Veteran did not have a pre-existing back disability upon entrance into service.  Although the Veteran reported a history of recurrent back pain on his March 1975 entrance examination, physical examination of the back at that time revealed no abnormalities and no diagnosis was provided.  The Board is unable to determine that the presumption of soundness was rebutted by clear and unmistakable evidence.  

As such, the question is whether there is evidence to support the contention that the Veteran's current back disability is related to his military service.  The evidence in this regard includes August 2009 VA treatment records wherein the  the Veteran's treating physician indicated that the Veteran has had low back pain for years dating back to his military service and that his "condition would be considered service-connected."  In an October 2009 statement, Dr. C.G. reported that the Veteran "[b]rought records from Navy Hospital where is evaluated for back pain by Medical Board and also progress notes from 1977 to 1979 evaluated for back injury and low back pain while in service."  He then concluded, "[f]rom review appears that back pain should be service-connected."

In a March 2010 VA treatment record, Dr. R.R.R. indicated, "[i]t is my opinion, that [it] is more likely than not, this individual's back pain and degenerative joint disease are related to his time in service."  Drs. G.C. and G.B. submitted similar positive nexus opinions in May 2010 and December 2010.  

Although VA examinations in November 2009 and December 2010 resulted in a negative opinions, the Board finds the evidence is in relative equipoise.  The Board will resolve all reasonable doubt in favor of the Veteran and the claim of entitlement to service connection for a low back disability is granted.  38 U.S.C.A. § 5107 (West 2002).

ORDER

The claim of service connection for a low back disability is reopened. 

The claim of  service connection for a low back disability is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


